DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114. Applicant's submission filed on July 11, 2022, has been entered. All references to this application refer to the U.S. Patent Application Publication No. 2019/0250773 A1. 

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claims 1, 3-12, and 20 are pending in this case. Claim 1 was amended. Claim 1 is the independent claim. Claims 1, 3-12, and 20 are allowed.


Examiner’s Note
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

REASONS FOR ALLOWANCE
The following is an Examiner’s statement of reasons for allowance: Claims 1, 3-12, and 20 are allowed, and renumbered as 1-12 as indicated in the accompanying Issue Classification form.
The Examiner has carefully examined independent claim 1. The closest prior art references of record are U.S. Patent Application Publication No. 2016/0219325 A1 (hereinafter Chu), U.S. Patent Application Publication No. 2013/0047098 A1 (hereinafter Shuster), U.S. Patent Application Publication No. 2016/0080442 A1 (hereinafter Justice), U.S. Patent Application Publication No. 2014/0189539 A1 (hereinafter St. Clair), and U.S. Patent Application Publication No. 2013/0151651 A1 (hereinafter Chhaochharia).

Claim 1 is patentable over Chu, Shuster, Justice, St. Clair, and Chhaochharia, at least because the cited combination of references does not teach or suggest the following limitations, recited in one form or another, by independent claim 1:

detecting interactivity of the user in the virtual scene during a current interactive session, the detected interactivity processed to identify predicted interaction, by the user, with a specific one of the visual options in the virtual scene, the processing of the interactivity continues during the current interactive session while the user interacts within the virtual scene and includes evaluating interactive indicators identified from the interactivity of the user to determine when one or more of the interactive indicators directed toward the specific one of the visual option reaches a pre-defined threshold predicting imminent selection of the specific visual option, the evaluation used to gauge expressed interest of the user toward the specific visual option without requiring selection of the specific visual option,

The Examiner notes that it is not the above limitation in isolation, but rather the limitation as it appears in the specific combination recited in the independent claim, which defines the patentability of the claimed invention. Additionally, the Examiner relied upon Applicant’s arguments (see RCE Remarks, pages 5-7).

Any comments considered necessary by the Applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
It is noted that any citation to specific pages, columns, figures, or lines in the prior art references any interpretation of the references should not be considered to be limiting in any way. A reference is relevant for all it contains and may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art. In re Heck, 699 F.2d 1331-33, 216 USPQ 1038-39 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)).

Any inquiry concerning this communication or earlier communications from the Examiner should be directed to ERIC J. BYCER whose telephone number is (571) 270-3741. The Examiner can normally be reached Monday - Thursday 9am-6pm, and alternate Fridays 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, KIEU D. VU can be reached on (571) 272-4057. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ERIC J. BYCER/
Primary Examiner
Art Unit 2173